Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 1 recites “a pump housing a gas inlet and a gas outlet”.  Based on the specification, the Office considers that “a pump housing” is an element. So, claim 9 shall be amended as “a pump housing including a gas inlet and a gas outlet”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the second sound expansion space" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  To overcome the this rejection, the Applicant shall list the location of this second sound expansion space.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 11,274,668. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding Claim 1
A two-shaft vacuum pump, comprising: a pump housing defining a suction chamber and having a gas inlet and a gas outlet (Claim 1 of US Patent No. 11,274,668), rotor elements (Claim 1 of US Patent No. 11,274,668) arranged in said suction chamber for forming a plurality of successive pump stages (Claim 1 of US Patent No. 11,274,668), a discharge duct (Claim 2 of US Patent No. 11,274,668) connected to said gas outlet, and at least one sound expansion space (Claim 1 of US Patent No. 11,274,668)arranged between duct sections of said discharge duct, the at least one sound expansion space being partially integrated into said pump housing and partially integrated into a removable pump housing cover (Claim 1 of US Patent No. 11,274,668), the at least one sound expansion space having at least one change in cross-section. (Claim 1 of US Patent No. 11,274,668)
Regarding Claim 4
The vacuum pump according to claim 1, wherein at an inlet opening of the at least one sound expansion space a multiple increase of the cross-section is realized (Claim 3 of US Patent 11,274,668)
Regarding Claim 5
The vacuum pump according to claim 1, wherein two identically configured sound expansion spaces are arranged one behind the other in the direction of flow. (Claim 4 of US Patent 11,274,668)
Regarding Claim 6
The vacuum pump according to claim 1, wherein an inlet opening and an outlet opening of the at least one sound expansion space are arranged in a staggered manner relative to each other. (Claim 6 of US Patent 11,274,668)
Regarding Claim 7
The vacuum pump according to claim 1, further comprising a gas ballast inlet which is open against the atmosphere or a rotary valve which is provided at the gas ballast inlet.  (Claim 7 of US Patent 11,274,668)
Regarding Claim 8
The vacuum pump according to claim 1, further comprising at least one duct section has connected thereto a pipe section projecting into the at least one sound expansion space. (Claim 8 of US Patent 11,274,668)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,174,196 to Mori.
In Reference to Claim 1
Mori discloses a two-shaft vacuum pump, comprising: a pump housing (Fig. 12, 21) defining a suction chamber (Fig. 12, 77) and having a gas inlet and a gas outlet, rotor elements (Fig. 11, 61/62) arranged in said suction chamber for forming a plurality of successive pump stages (As show, Mori discloses a screw type two shaft pump, plurality of pump stages are formed along the axial direction of the screw), a discharge duct (Fig. 12, annotated by the examiner) connected to said gas outlet, and at least one sound expansion space (Fig. 12, annotated by the examiner) arranged between duct sections of said discharge duct, the at least one sound expansion space being partially integrated into said pump housing and partially integrated into a removable pump housing cover (Fig. 12, 20) the at least one sound expansion space having at least one change in cross-section (As showed in Fig. 12, discharge duct has different cross-section sections).

In Reference to Claim 2
Mori discloses an inlet duct (Fig. 12, annotated by the examiner) for gas ballast connected to one of said pump stages, and at least one second sound expansion space (Fig. 12, annotated by the examiner) arranged between duct sections of said inlet duct, the at least one second sound expansion space being partially integrated into said pump housing and partially integrated into the removable pump housing cover (Fig. 12, 20), the at least one second sound expansion space having at least one change in cross-section. (As showed in Fig. 12, discharge duct has different cross-section sections). 
In Reference to Claim 9
Mori discloses a two-shaft vacuum pump, comprising: a pump housing a gas inlet (Fig. 12, annotated by the examiner) and a gas outlet (Fig. 12, annotated by the examiner); pump housing cover (Fig. 12, 20) removably secured to the pump housing to define a suction chamber therein; rotor elements (Fig. 11, 61/62) arranged in the suction chamber and forming a plurality of successive pump stages; a discharge duct (Fig. 12, annotated by the examiner) connected to said gas outlet; and a first sound expansion space (Fig. 12, annotated by the examiner) defined by a change in cross-section of the discharge duct, the first sound expansion space being partially integrated into the pump housing and partially integrated into the pump housing cover (As showed in Fig. 12). 
    PNG
    media_image1.png
    644
    629
    media_image1.png
    Greyscale

In Reference to Claim 10
Mori discloses a second sound expansion space (Fig. 12, annotated by the examiner) defined by another change in cross-section of the discharge duct.
In Reference to Claim 15
Mori discloses an inlet duct (Fig. 12, annotated by the examiner) connected to one of the plurality of successive pump stages; and a third sound expansion space (Fig. 12, annotated by the examiner, the expansion space at the inlet duct) defined by a change in cross-section of the inlet duct, the third sound expansion space being partially integrated into the pump housing and partially integrated into the removable pump housing cover.
In Reference to Claim 16
Mori discloses a fourth sound expansion space (Fig. 12, annotated by the examiner) defined by another change in cross-section of the discharge duct.
Allowable Subject Matter
Claims 3, 11-14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion



	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/9/2022